Citation Nr: 1800131	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-19 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1954 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans' Affairs, Regional Office, located in Winston-Salem, North Carolina (RO), which in pertinent part, denied the benefits sought on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder and a lumbar spine disorder.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  

In particular, a remand is needed to afford the Veteran with new VA examinations in order to obtain medical opinions on the etiology of his claimed disorders.  If VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was afforded with a VA spine examination in February 2015 and a VA knee examination in April 2016.  However, the Board finds that neither of the examination reports is adequate.   

In the February 2015 VA spine examination report, the examiner concluded that the Veteran did not have a current diagnosed disorder involving his spine, despite the ample private medical treatment records that reflected diagnostic evidence of degenerative disc disease and stenosis, and no medical statement was provided regarding that inconsistency between the prior medical evidence and the findings on clinical examination.  It does not appear to the Board that the examiner reviewed the claims folder in conjunction with the examination report.  Moreover, no opinion has been obtained regarding whether the Veteran's claimed lumbar spine disorder is etiologically related to his period of service. 

With respect to the April 2016 VA knee examination report, the VA examiner concluded that the Veteran's current bilateral knee disorder, identified as arthritis, was less likely than not related to his period of service.  While the VA examiner considered a December 1955 in-service notation of "trick knee, slight, asymptomatic," the examiner found that there was no subsequent mention of knee problems during the remainder the Veteran's service.  It does not appear that the VA examiner considered the Veteran's statement on a July 1974 report of medical history prior to his separation on which he recorded that he experienced symptoms of locked knee, bilaterally.  Moreover, the examiner did not take into account the Veteran's lay statements in-service symptoms of knee problems. 

Based on the foregoing, the Board finds that on remand, the Veteran should be afforded with new VA examinations in conjunction with his claimed disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and seek his assistance in identifying and obtaining any outstanding records of pertinent treatment for his bilateral knee and lumbar spine disorders. 

2. Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed bilateral knee and lumbar spine disorders.  A complete medical history for the bilateral knee and lumbar spine should be obtained.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should review the claims file and the review must be noted in the examination report.

Thereafter, the examiner is requested to provide opinions on the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that a right knee disorder had its onset during or is otherwise etiologically related to his service (January 1954 to November 1974)? In doing so, the VA examiner is asked to consider the in-service complaints of knee problems in December 1955 and July 1974, as well as the Veteran's lay statements and medical history. 

(b) Is it at least as likely as not (50 percent or greater probability) that a left knee disorder had its onset during or is otherwise etiologically related to his service (January 1954 to November 1974)? In doing so, the VA examiner is asked to consider the in-service complaints of knee problems in December 1955 and July 1974, as well as the Veteran's lay statements and medical history.

(c) Is it at least as likely as not (50 percent or greater probability) that a lumbar spine disorder had its onset during or is otherwise etiologically related to his service (January 1954 to November 1974)? In doing so, the VA examiner is asked to consider the Veteran's lay statements and medical history.

 
A complete rationale for all opinions is required.  If an opinion cannot be expressed, the examiner should so indicate and discuss why an opinion is not possible.

3. After completion of the foregoing and all other necessary development, then re-adjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


